771 N.W.2d 742 (2009)
Chris GOODRICH, Plaintiff-Appellant,
v.
HOME DEPOT, Home Depot, Inc., and/or Home Depot USA, Inc., Richard Tindall, Mike Kinzell, a/k/a Mike Kinsal, Julia Peters, and Lindsey Magley, a/k/a Lindsay Magley, Defendants-Appellees.
Docket No. 138765. COA No. 281652.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the January 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.